Campbell, C. J.,
delivered the opinion of the court.
The right of the wife surviving her husband to the homestead he had owned, under § 1277 of the Code of 1880, which in this respect does not differ from the Code of 1871, is dependent on his dying intestate as to the homestead. It descends when the owner does not dispose of it as he may. The exemptionist may devise the homestead in the same manner and with the same effect as any other land. No change as to this was wrought by the Code of 1880. The following cases are decisive of this : Turner v. Turner, 30 Miss. 428 ; Nash v. Young, 31 Miss. 134 ; Norris v. Callahan, 59 Miss. 140.
Section 1175 of the code applied and governed the rights of the widow in this case, and as she had a separate estate equal in value to what would have been her lawful portion of her husband’s real and personal estate, it was properly held that she had no interest in the homestead he had devised.

Affirmed.

Judge Cooper takes no part in this decision.